Citation Nr: 1550867	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for hypertension as due to Agent Orange exposure. 

2.  Service connection for a heart disorder as due to Agent Orange exposure.  

3.  Service connection for a prostate disorder as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1965 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Videoconference Board Hearing

A remand is required in this case to ensure that the Veteran is provided with a Board hearing via videoconference before a Veterans Law Judge (videoconference Board hearing).  On the June 2011 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board at the RO (Travel Board hearing).  In an October 2011 statement, the Veteran requested a videoconference Board hearing to be held at the RO in lieu of the Travel Board hearing.  

In a July 2012 statement, the Veteran's authorized representative notified the RO of a change of the Veteran's address to New Boston, Michigan.  The record reflects that the August 2012 supplemental statement of the case (SSOC) was sent to the old address in Woodhaven, Michigan.  In a March 2013 statement, the Veteran's authorized representative again notified the RO of the change of the Veteran's address to New Boston, Michigan.  In a May 2015 letter, the RO notified the Veteran that he was scheduled for a videoconference Board hearing in June 2015, but the RO mailed the hearing notification to the Veteran's old address in Woodhaven, Michigan.  The Veteran did not appear at the June 2015 videoconference Board hearing; however, there is no evidence that the Veteran was actually notified of the date and place of the videoconference Board hearing at his new address in New Boston, Michigan. 

To ensure due process notice of a scheduled hearing, a videoconference hearing at the Michigan RO should be scheduled, based on the earliest availability, and the Veteran and representative should be notified of the time and place of the hearing using the New Boston, Michigan, address.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 
38 C.F.R. § 20.704(a) (2015); see also 38 C.F.R. § 20.700 (2015) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

1. Schedule a videoconference Board hearing to be held at the RO in Detroit, Michigan.  

2. The Veteran should be notified of the date and place of the hearing by mailing the notice letter to the New Boston, Michigan, address.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




